Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is made and entered into as of the
nineteenth (19th) day of March 2010 by and between Outdoor Channel Holdings,
Inc. (the “Company”) and Shad L. Burke (“Consultant”) (collectively referred to
as the “Parties” or individually referred to as a “Party”).
     WHEREAS, the Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company and Consultant is
willing to perform such services, on terms set forth more fully below;
     WHEREAS, even if Consultant makes a concerted effort to respect his
continuing obligations to protect the confidentiality of the Company’s trade
secrets and proprietary information, it simply will not be possible for him to
perform any consulting or job responsibilities at the Company’s Competitors, as
defined herein, and protect the confidentiality of the Company’s trade secrets
and proprietary information;
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
     1. SERVICES AND COMPENSATION
          (a) Consultant agrees to make himself available for up to a maximum of
4 days per month to perform such assignments as may reasonably be assigned by
the Company (the “Services”). Company agrees to provide Consultant with two
(2) business days’ notice for performing any Services requiring air travel and
one (1) business day’s notice for performing any other Services. In all cases,
Consultant shall not be required to perform Services for the Company in an
amount which would exceed twenty percent (20%) of the average level of services
Consultant provided to Company as an employee prior to the date of this
Agreement.
          (b) As consideration for the Services, the Company agrees to pay
Consultant the severance and other consideration set forth in the Separation
Agreement and Release between the Company and Consultant dated March 19, 2010
(the “Separation Agreement”).
          (c) The Company further agrees to reimburse the reasonable travel
expenses incurred by Consultant in performing the Services except for travel
between Consultant’s home and the Company’s Temecula office, up to 60 miles each
way.
     2. CONFIDENTIALITY
          (a) Definition. “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, or other business information disclosed by the
Company either directly or indirectly in writing, orally, or by drawings or
inspection of parts or equipment.
Page 1 of 7

 



--------------------------------------------------------------------------------



 



          (b) Non-Use and Non-Disclosure. Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party. It is understood that said Confidential
Information shall remain the sole property of the Company. Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of such Confidential Information including, but not limited to, having each
employee of Consultant, if any, with access to any Confidential Information,
execute a nondisclosure agreement containing provisions in the Company’s favor
identical to Sections 2, 3, and 4 of this Agreement. Confidential Information
does not include information which (i) is known to Consultant at the time of
disclosure to Consultant by the Company as evidenced by written records of
Consultant, (ii) has become publicly known and made generally available through
no wrongful act of Consultant, or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure.
          (c) Former Employer’s Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to such employer, person, or
entity unless consented to in writing by such employer, person, or entity.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages, and expenses, including reasonable attorneys’ fees
and costs of suit, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.
          (d) Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that Consultant owes the Company and
such third parties, during the term of this Agreement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.
          (e) Return of Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property or Confidential Information that Consultant may have in
Consultant’s possession or control.
     3. OWNERSHIP
          (a) Assignment. Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries, and trade secrets conceived, made, or discovered by Consultant,
solely or in collaboration with the Company, during the period of this
Agreement, which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate, or experiment with, or
which Consultant may become associated with in work, investigation, or
experimentation in the line of business of Company while performing the Services
hereunder (collectively, “Inventions”), are the sole
Page 2 of 7

 



--------------------------------------------------------------------------------



 



property of the Company. Consultant further agrees to assign (or cause to be
assigned) and does hereby assign fully to the Company all Inventions and any
copyrights, patents, or other intellectual property rights relating thereto.
          (b) Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive right,
title, and interest in and to such Inventions, and any copyrights, patents, or
other intellectual property rights relating thereto. Consultant further agrees
that Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.
          (c) Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery, or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery, or other
proprietary information into any Invention; and (ii) the Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use, and sell such item as part of
or in connection with such Invention. Consultant shall not incorporate any
invention, improvement, development, concept, discovery, or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.
          (d) Attorney in Fact. Consultant agrees that if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering the Inventions assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney in fact,
to act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents and copyright registrations thereon with the
same legal force and effect as if executed by Consultant.
     4. CONFLICTING OBLIGATIONS
          Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement. Further, Consultant acknowledges
that he is subject to and will abide by the insider trading policy of Outdoor
Channel Holdings, Inc. regarding blackout periods for trading securities,
including the normal blackout periods and any additional blackout periods
implemented by Outdoor Channel Holdings, Inc.
Page 3 of 7

 



--------------------------------------------------------------------------------



 



     5. TERM AND TERMINATION
          (a) Term. This Agreement will commence on the date first written above
and will terminate on March 18, 2011, unless it is terminated before that time
as provided below (the “Consulting Term”).
          (b) Termination of Services.
               (i) Voluntary Termination. Consultant shall have the right to
terminate Services under this Agreement at any time for any reason (or no
reason), with or without cause, upon written notice thereof to the Company. If
Consultant terminates the Services pursuant to the foregoing sentence, then the
Company shall cease the payment of severance specified in the Separation
Agreement.
               (ii) Involuntary Termination by the Company. The Company shall be
entitled to terminate Consultant’s Services under this Agreement at any time,
provided that if the Company terminates this Agreement for any reason other than
upon Consultant’s material breach of any material provision of this Agreement,
then the Company shall be obligated to continue to pay the severance amounts
specified in the Separation Agreement.
          (c) Survival. Upon such termination, all rights and duties of the
parties toward each other shall cease except Sections 2 (Confidentiality), 3
(Ownership), 8 (Independent Contractor), and 9 (Benefits) shall survive
termination of this Agreement.
     6. DUTY OF LOYALTY AND CONFIDENTIALITY
          (a) Given Consultant’s detailed access to and knowledge of the
Company’s Confidential Information, Consultant acknowledges and agrees that
Consultant cannot work as an employee or consultant at any of the following of
the Company’s competitors in the cable television industry: the Sportsman
Channel, Versus (formally known as Outdoor Life Network), Country Adventure
Network, The Pursuit Channel, Maximum Adventure Network (the “Company’s
Competitors”). Consultant acknowledges and agrees that, even if Consultant makes
a concerted effort to respect his continuing obligations to protect the
confidentiality of the Company’s Confidential Information, it simply will not be
possible for him to simultaneously: (i) perform any consulting or job
responsibilities at any of the Company’s Competitors and (ii) protect the
confidentiality of the Company’s Confidential Information. The Company’s
Confidential Information would inevitably be disclosed in the performance of
Consultant’s consulting or job duties at any of the Company’s Competitors to the
severe detriment of the Company. Accordingly, as consideration for the
Consulting Agreement, Consultant agrees that during the Consulting Term,
Consultant shall not become an employee or consultant to any of the Company’s
Competitors.
          (b) Given Consultant’s detailed access to and knowledge of the
Company’s Confidential Information, and as further consideration for the
Consulting Agreement, Consultant agrees that, during the Consulting Term, he
shall not either directly or indirectly, solicit, call upon, or encourage any of
the Company’s customers to do business with any of the Company’s Competitors.
Consultant further agrees that, during the Consulting Term, he shall not either
directly or indirectly, solicit, induce, recruit, or encourage any of the
Company’s employees to leave their
Page 4 of 7

 



--------------------------------------------------------------------------------



 



employment, or take away such employees, or attempt to solicit, induce, or
recruit employees of the Company, either for himself or for any of the Company’s
Competitors.
     7. ASSIGNMENT
          Neither this Agreement nor any right hereunder or interest herein may
be assigned or transferred by Consultant without the express written consent of
the Company.
     8. INDEPENDENT CONTRACTOR
          It is the express intention of the parties that Consultant is an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Consultant as an agent, employee, or representative of the
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this contract, and shall incur all
expenses associated with performance. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all self-employment and other taxes thereon. Consultant
further agrees to indemnify and hold harmless the Company and its directors,
officers, and employees from and against all taxes, losses, damages,
liabilities, costs, and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from (i) any negligent, reckless, or
intentionally wrongful act of Consultant or Consultant’s assistants, employees,
or agents, (ii) a determination by a court or agency that the Consultant is not
an independent contractor, or (iii) any breach by the Consultant or Consultant’s
assistants, employees, or agents of any of the covenants contained in this
Agreement.
     9. BENEFITS
          Except for the consideration identified in section 1 of the Separation
Agreement entered into between Consultant and the Company, Consultant
acknowledges and agrees and it is the intent of the parties hereto that
Consultant receive no Company-sponsored benefits from the Company either as a
Consultant or employee. Such benefits include, but are not limited to, paid
vacation, sick leave, medical insurance, and 401(k) participation. If Consultant
is reclassified by a state or federal agency or court as an employee, Consultant
will become a reclassified employee and will receive no benefits except those
mandated by state or federal law, even if by the terms of the Company’s benefit
plans in effect at the time of such reclassification Consultant would otherwise
be eligible for such benefits. Nothing in this Agreement modifies or supersedes
the consideration identified in section 1 of the Separation Agreement entered
into between Consultant and the Company.
     10. ARBITRATION AND EQUITABLE RELIEF
          THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF, RELATING
TO, OR RESULTING FROM THE TERMS OF THIS AGREEMENT AND THEIR INTERPRETATION SHALL
BE SUBJECT TO BINDING ARBITRATION IN SAN DIEGO COUNTY, CALIFORNIA BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND
Page 5 of 7

 



--------------------------------------------------------------------------------



 



THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.
THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
     11. GOVERNING LAW
          This Agreement shall be governed by the internal substantive laws, but
not the choice-of-law rules, of the State of California.
Page 6 of 7

 



--------------------------------------------------------------------------------



 



     12. ENTIRE AGREEMENT
          This Agreement represents the entire agreement and understanding
between the Company and Consultant concerning Consultant’s relationship with the
Company and the termination of that relationship and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning Consultant’s relationship with the
Company, with the exception of the Separation Agreement which shall remain in
full force and effect.
     13. MODIFICATION
          This Agreement may only be amended in a writing signed by Consultant
and the Company’s President.
     14. ATTORNEYS’ FEES
          In the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
     15. SEVERABILITY
          The invalidity or unenforceability of any provision of this Agreement,
or any terms thereof, shall not affect the validity of this Agreement as a
whole, which shall at all times remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            CONSULTANT
      /s/ Shad L. Burke       Shad L. Burke           

            OUTDOOR CHANNEL HOLDINGS, INC.
      By    /s/ Thomas E. Hornish         Thomas E. Hornish        COO     

                                   

Page 7 of 7

 